DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2-12-21 have been fully considered but they are not persuasive.
In regards to the arguments founds on page 7, which are directed towards “diametrically-opposed positive and negative cell tabs”, the Examiner does not find this argument to be persuasive.  As seen in figure 1 of Yamamoto, battery pack 8, contains cells 81-84, which are connected in series.  Series connected cells are connected with the positive terminal of one cell connected to the negative terminal of another cell.  Diametric, meaning completely opposed, would mean the positive and negative cell tabs are opposite each other.  Being Yamamoto discloses a series connection of cells, which require the positive terminal of one cell to be connected to the negative terminals of the second cell, the terminals are located on opposite ends, whether it is similar to a ‘AA’ battery format, or a ‘9v’ battery format, the terminals are located on opposite ends of the cell, as it isn’t required to be on opposite surfaces or ‘different ends of the battery cell’, as stated in the arguments.  
Further, the augments directed towards the voltage monitoring of the cells are not found to be persuasive as these arguments are coming from both the assumption that the cell terminals are on opposite surfaces of the battery cell, and from features, details, and operations which are not found in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (USPUB 2015/0244190) in view of Kang et al. (USPUB 2014/0340022).

As to Claim 1, Yamamoto discloses a battery system comprising: a battery module having a first end, a second end, and a string of battery cells, wherein each respective battery cell of the string has diametrically-opposed positive and negative cell tabs (Figure 1, Elements 81-84); an active cell balancing circuit including a plurality of voltage sensors and, at each of the first and second ends of the battery module: wherein each respective voltage sensor of the plurality of voltage sensors is respectively located between a different pair of adjacent battery cells of the string (Figure 1, Elements 21-24 and 7); and a battery controller configured to receive measured voltages from the voltage sensors indicative of an electric potential between each pair of the different pairs of adjacent battery cells; responsive to the measured voltages (Figure 2).  Yamamoto does not expressly disclose a second tiers of switches, and an energy storage element, and to command the first tier of switches at the first or second ends to 
As to Claim 2, Yamamoto and Kang disclose the battery system of claim 1, wherein the energy storage element of the first end is a first capacitor and the energy storage element of the second end is a second capacitor (Kang Figure 6, Elements C1 and C2). 
As to Claim 4, Yamamoto and Kang disclose the battery system of claim 1, wherein the battery controller is configured to calculate a battery cell voltage for each respective battery cell of the string using the measured voltages, compare the calculated battery cell voltage for each of the battery cells to a calibrated threshold cell voltage, and command the first and second tiers of switches of the first and second ends to open or close responsive to one or more of the calculated battery cell voltages exceeding the calibrated threshold cell voltage (Yamamoto Figure 2). 

As to Claim 7, Yamamoto discloses a method for actively balancing a state of charge of a string of battery cells in a battery module having first and second ends, each respective battery cell of the string having diametrically-opposed positive and negative cell tabs, the method comprising: respectively positioning a cell sense board (CSB) of an active cell balancing circuit at each of the first and second ends of the battery module, the active cell balancing circuit including energy storage elements and a plurality of voltage sensors, each respective one of the voltage sensors being respectively located between a different pair of adjacent battery cells of the string; receiving measured voltages from the voltage sensors, via a battery controller, wherein the measured voltages are indicative of an electric potential between each of the different pairs of adjacent battery cells (Figure 1, Elements 7, 21-24, and 81-84, and Figure 2).  Yamamoto does not expressly disclose the active cell balancing circuit further including first and second tiers of switches located at each of the first and second ends of the battery module or responsive to the measured voltages, using the battery controller to command the first tier of switches of the first or second end to close or open and thereby respectively connect or disconnect designated pairs of the battery cells to a corresponding one of the second tier of switches; and commanding the second tier of switches to selectively connect or disconnect the designated pairs of battery cells to one of the energy storage elements, via the battery controller, such that energy is shuttled between the designated pairs of battery cells and balance a state of charge of the string of battery cells.  Kang discloses disclose the active cell balancing circuit further including first and second tiers of switches located at each of the first and second ends of the battery module or responsive to the measured 
As to Claim 8, Yamamoto and Kang disclose the method of claim 7, wherein the energy storage elements are capacitors, and wherein closing the second tier of switches charges a corresponding one of the capacitors (Kang Figure 6, Elements C1 and C2). 
As to Claim 10, Yamamoto and Kang disclose the method of claim 7, further comprising: calculating a battery cell voltage via the battery controller for each respective battery cell of the string using the measured voltages from the voltage sensors; comparing the calculated battery cell voltages to a calibrated threshold cell voltage; and commanding the first and second tiers of switches to open or close responsive to one or more of the calculated battery cell voltages exceeding the calibrated threshold cell voltage (Yamamoto Figure 2). 
As to Claim 11, Yamamoto and Kang disclose the method of claim 7, further comprising: commanding, via different switches of the first and/or second tiers of switches to open or close, via the battery controller, responsive to one of the battery cells in the string having a highest cell voltage in the string 
As to Claim 13, Yamamoto discloses an active cell balancing circuit for use with a battery module, the battery module having first and second ends and a string of battery cells, each respective battery cell of the string of battery cells having diametrically-opposed positive and negative cell tabs, the active cell balancing circuit comprising: first and second energy storage elements positioned at the first and second ends, respectively; a plurality of voltage sensors, each respective voltage sensor being respectively located between a different pair of adjacent battery cells of the string (Figure 1, Elements 7, 21-24, and 81-84, and Figure 2).  Yamamoto does not expressly disclose a first and second tiers of switches located at the first end of the battery module, the first tier of switches of the first and second ends selectively connecting or disconnecting designated pairs of the battery cells to a corresponding one of the second tier of switches, and the second tier of switches selectively connecting or disconnecting the respective pairs of battery cells, via a corresponding one of the first tier of switches, to one of the first or second energy storage elements to shuttle energy between the designated pairs of battery cells and thereby balance a state of charge of the string of battery cells. Kang discloses a first and second tiers of switches located at the first end of the battery module, the first tier of switches of the first and second ends selectively connecting or disconnecting designated pairs of the battery cells to a corresponding one of the second tier of switches, and the second tier of switches selectively connecting or disconnecting the respective pairs of battery cells, via a corresponding one of the first tier of switches, to one of the first or second energy storage elements to shuttle energy between the designated pairs of battery cells and thereby balance a state of charge of the string of battery cells (Figure 6, Elements Sw1-14, and 420).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Kang, and add a second tier of switching to the device of Yamamoto, in order to allow for an energy storage element to transfer the charge between cells in order to balance the battery.
. 

Allowable Subject Matter
Claims 3, 6, 9, 12, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ROBERT GRANT/Primary Examiner, Art Unit 2859